 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CASSANDRA B. CHARLES                             No. 2:19-cv-02555-KJM-AC PS
12                       Plaintiff,
13           v.                                        ORDER
14    U.S. OFFICE OF PERSONNEL
      MANAGEMENT, et al.,
15
                         Defendants.
16

17

18          On December 30, 2019, this court rejected plaintiff’s complaint with leave to amend

19   within 30 days. ECF 3. That deadline has now passed, and plaintiff has not filed the anticipated

20   amended complaint. Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show

21   cause, in writing, within 14 days, why her failure to file an amended complaint should not result

22   in a recommendation that this case be dismissed for failure to prosecute. The filing of an

23   amended complaint within this timeframe will serve as cause and will discharge this order. If

24   plaintiff fails to respond, the court will recommend dismissal of her case pursuant to Local Civil

25   Rule 110.

26   DATED: January 30, 2020

27

28
